In this case a subscriber, filing his bill on behalf of an association of subscribers, prayed an injunction against the initiation by the telephone company of its new schedule of rates pending the investigation by the Public Service Commission into the reasonableness of those rates. A demurrer filed by the telephone company was sustained, and this appeal has been taken from the order sustaining it. There was in this case an additional question of the right of the appellant Cassell to have an injunction issued on his application as a subscriber. The appeal in this case, too, is dismissed for the reasons stated in the opinion filed on the dismissal of the appeal in the case ofPublic Service Commission v. Chesapeake and Potomac TelephoneCompany.
Appeal dismissed, with costs.